Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 1 of 10

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ20-547
Plaintiff, COMPLAINT FOR VIOLATIONS
18 U.S.C. § 844(f)
v. 18 U.S.C. § 844(i)

DESMOND DAVID-PITTS,

Defendant.

 

 

BEFORE, Mary Alice Theiler, United States Magistrate Judge, Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Arson)

On or about August 24, 2020, at Seattle, in the Western District of Washington,
DESMOND DAVID-PITTS did maliciously damage and destroy, and attempt to damage
and destroy, by means of fire, a building, namely, the Seattle Police Department East
Precinct, located at 1519 12'" Avenue, Seattle, that was used by the Seattle Police
Department in interstate and foreign commerce and in an activity affecting interstate and
foreign commerce, and that was in whole or in part owned and possessed by the Seattle
Police Department, an institution and organization receiving Federal financial assistance.

All in violation of Title 18, United States Code, Sections 844(f)(1) and 844(i).

COMPLAINT FOR VIOLATIONS - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 2 of 10

This complaint is to be presented by reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41(d)(3).

The undersigned complainant, Michael J. Collier, being duly sworn, further
deposes and states as follows:

INTRODUCTION

I am a special agent (SA) duly sworn and employed by the U.S. Department of
Justice Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF). I am assigned to
the ATF Seattle Field Office. I have been an ATF Special Agent since December 13,
2009, responsible for investigating and enforcing violations of federal law. I am also a
Certified Explosives Specialist (SACES) and Special Agent Canine Handler (SACH).

I graduated from the Criminal Investigator Training Program and the ATF Special
Agent Basic Training Program, which are both located at the Federal Law Enforcement
Training Center in Glynco, Georgia. I completed the ATF Digital Media Collection
Specialist Training course and have conducted multiple forensic collections of data from
multiple digital media and other electronic storage platforms. I have completed the ATF
Certified Explosives Specialist (CES) program, and am responsible for explosive
operations, arson investigations, explosive investigations, identifying explosive materials,
and mitigating explosives found to be hazardous in nature. I have completed the
International Association of Arson Investigators, Fire Investigation Technician Program
(FIT) and have been certified as a Fire Investigation Technician. I have planned,
supervised, and conducted multiple explosive recoveries and disposals as well as seizure
of unlawful or improvised explosive materials. I received my Bachelor of Science degree
in Psychology and a second degree in Criminal Justice from Towson University in
Towson, Maryland. I obtained a Master of Science degree in Criminal Justice
Administration from Columbia Southern University in Orange Beach, Alabama. I also
obtained a Master of Science Graduate certificate in Explosives Engineering from
Missouri University of Science and Technology in Rolla, Missouri.

COMPLAINT FOR VIOLATIONS - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

mM NM WW BO BD BRD BRD ORD ORDO eee
oOo aT HD mn FB WwW HO KH CO DO WA DBD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 3 of 10

I am responsible for investigations involving specified unlawful activities, to
include violent crimes that occur in the Western District of Washington. I am also
responsible for enforcing federal arson and explosives laws and related statutes in the
Western District of Washington. I have actively participated in investigations of criminal
activity, including but not limited to: crimes against persons, crimes against property,
narcotics-related crimes, and crimes involving the possession, use, theft, or transfer of
firearms. During these investigations, I have also participated in the execution of search
warrants and the seizure of evidence indicating the commission of criminal violations.
As a law enforcement officer, I have testified under oath, affirmed to applications of
search and arrest warrants, and obtained electronic monitoring orders.

The facts set forth in this Affidavit are based on my own personal knowledge;
information obtained from other individuals during my participation in this investigation,
including other law enforcement officers; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events
and circumstances described herein; and information gained through my training and
experience. Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of a criminal complaint, it does not set forth each and every
fact that I, or others, have learned during the course of this investigation.

SUMMARY OF PROBABLE CAUSE
A. The Seattle Police Department and the East Precinct Building.
The Seattle Police Department (“SPD”) is involved in interstate and foreign

commerce and in activities affecting interstate and foreign commerce.! The Seattle

 

' See United States v. Odom, 252 F.3d 1289, 1294 (11th Cir. 2001) (“The legislative history of § 844(i) reveals that
the statute was crafted specifically to include some non-business property such as police stations and churches.”)
(citing Russell v. United States, 471 U.S. 858, 860 (1985)); United States v. Laton, 352 F.3d 286, 300 (6th Cir. 2003)
(“When it crafted § 844(i) to encompass the arson of police stations, Congress recognized that the provision of
emergency services by municipalities can affect interstate commerce in the active sense of the phrase.”) (citing
Jones v. United States, 529 U.S. 848, 853 n.5 (2000); Russell, 471 U.S. at 860-61); Belflower v. United States, 129
F.3d 1459, 1462 (1 Ith Cir.1997) (holding that § 844(i) covered the bombing of a police vehicle which a local
sheriff's deputy used in his law enforcement responsibilities and that destruction of a police car had “a significant
impact on interstate commerce” because the deputy patrolled traffic and made arrests on an interstate highway,

COMPLAINT FOR VIOLATIONS - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

Mm NM Ww BO BD BRD BRD ORD ORDO ee ee
oOo TD wm fF W HHO KH Co DO WA DBD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 4 of 10

Police Department also is an institution and organization that receives Federal financial
assistance. I have received information from SPD’s Chief Administration Officer, who
oversees the SPD Grants and Contracts Unit, regarding the numerous federally funded
grants SPD is currently receiving. In summary, SPD is presently receiving funding from
a variety of federal agencies, including the Department of Justice, the Department of
Homeland Security, and the Federal Emergency Management Agency (FEMA).
Collectively, these grants total millions of dollars of federal funding provided to SPD in
support of a variety of SPD’s core duties and missions, including, but not limited to:

e Enhancing the safety of the community in the event of terrorist threats,
active shooter threats, natural disasters, and the gathering of information
helpful to law enforcement and the community regarding these sorts of
serious threats;

e Providing crime prevention strategies and essential services to elderly, non-
English speaking residents, refugees, deaf, blind and developmentally
disabled residents of Seattle and working with communities to decrease
crime by developing, implementing and coordinating crime prevention
programs;

e Bolstering security measures related to the protection of the Port of Seattle;

e Funding the investigations of offenses involving acts of terrorism, chemical,
radiological, or biological attacks, crimes against children, and human
trafficking; and

e COVID Emergency Stimulus Funding used to pay for things such as
personal protective equipment for officers; funding to backfill for officers
testing positive for COVID or in quarantine; and the cost of providing
protection for lives and property in the event of protests against statewide
shelter-in-place orders or re-opening guidelines.

 

issued citations to out-of-state drivers, participated in interstate narcotic investigations, assisted out-of-state
authorities in apprehending suspects, recovered stolen property from other states, and attended law enforcement
training sessions in other states),

COMPLAINT FOR VIOLATIONS - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 5 of 10

The East Precinct building is one of the SPD’s primary bases of operation in the
City of Seattle. Among other things, the East Precinct provides 24/7 proactive patrol and
911 emergency response to East Seattle, and other services including bike patrol, Anti-
Crime Teams, Burglary/Theft investigation, Community Police Teams and Crime
Prevention.

B. The Arson at the SPD East Precinct on August 24, 2020.

On August 24, 2020, at approximately 8:00 p.m., demonstrators began gathering at
Cal Anderson Park in Seattle as part of a protest concerning a recent police officer
involved shooting incident in Kenosha, Wisconsin. During the evening, the protestors
marched through Seattle to the SPD East Precinct and then to the SPD West Precinct.

By approximately 11:30 p.m., a group of approximately 200 protestors returned to the
SPD East Precinct.

Between 11:31 p.m. and 11:42 p.m., security surveillance cameras captured
footage of an individual — later identified as Desmond David-Pitts — starting a fire against
the sally-port garage door at the East Precinct. This individual was wearing several
distinctive items, including pink camouflage pattern pants, a white banana over his head,
a long-sleeve black shirt, and a blue backpack on his back. As described below, David-
Pitts was wearing all of these items when he was arrested near the East Precinct
approximately 40 minutes after the fire. During a post-arrest interview, David-Pitts
admitted to setting the fire at the East Precinct.

The surveillance video shows David-Pitts taking the following actions with respect
to setting the fire at the East Precinct sally-port garage door:

e At 11:31 p.m., David-Pitts and an unknown individual enter the camera view.
David-Pitts approaches the garage door and appears to grab onto chains
attached to the door, in an unsuccessful effort to pull it open. David-Pitts and
the other person then walk out of the camera view. This unknown individual
was wearing all black clothing, a black hat, ski googles, and was carrying a
black umbrella.

COMPLAINT FOR VIOLATIONS - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 6 of 10

At 11:34 p.m., a trash can is thrown into the camera view and smashes against
the sally-port garage door. The camera view does not show who threw the
trash can.

At 11:35 p.m., David-Pitts reenters the camera view and again pulls on the
chains of the garage door several times — often using all of his body weight by
jumping up and down — in an apparent attempt to open the door. The door did
not open. David-Pitts then knocks down the trash can, reaches inside of it, and
throws a glass wine bottle at a nearby door as an SPD officer attempted to open
it. David-Pitts then runs out of the camera view.

At 11:37 p.m., David-Pitts reenters the camera view and throws a trash bag
into the sally-port area towards the garage door. A few seconds later, he and
another person enter the sally-port area. David-Pitts moves the trash bag
against the garage door, on top of the tipped-over garbage can. He and the
other person then depart the camera view. The other person was wearing all
black clothing, a black hat or helmet, and a gas mask.

At 11:39 p.m., another suspect detonates a firework or similar explosive device
against the sally-port garage door. The device causes an explosion and smoke,
but does not start a fire. This suspect appears to be the same person described
immediately above, wearing black clothing, a black hat/helmet, and gas mask.

At 11:40 p.m., two unknown individuals wearing all black clothing can been
seen throwing additional garbage bags into the sally-port area in the vicinity of
the garage door. A few seconds later, several small fireworks or similar
explosive devices are thrown into the sally-port area by individuals who were
off camera. The devices cause smoke but do not start a fire.

While these fireworks devices are being thrown into the sally-port, David-Pitts
reenters the area and approaches some of the garbage bags. David-Pitts
appears to use a lighter in his hand to start a fire on one of the garbage bags.

At 11:41 p.m., two other people enter the sally-port and assist David-Pitts in
piling the garbage bags — including the one David-Pitts lit on fire — on top of
the trash can against the garage door. These two individuals are wearing all
black clothing, black hats or helmets, and gas masks. David-Pitts kneels next
to the debris pile and can been seen moving his hands around, while flames
emanate from the top of the pile. David-Pitts then walks over to another
garbage bag and appears to try and ignite it with the lighter, although the bag

COMPLAINT FOR VIOLATIONS - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 7 of 10

does not seem to catch fire. One of the other individuals carries this garbage
bag and places it near the debris pile against the garage door.

e At 11:42 p.m., David-Pitts re-approaches this garbage bag and successfully
ignites it with what appears to be a lighter in his hand. David-Pitts then leaves
the flaming garbage bag next to the already burning debris pile against the
garage door and departs the sally-port. The flames on the debris pile grow
stronger, burning approximately 5-10 feet high.

e At approximately 11:43 p.m., SPD officers exit the precinct through a second,
standard size door in the sally-port area, approach the fire, and successfully put
it out with fire extinguishers.

The same surveillance camera footage also shows that between 11:33 p.m. and

11:41 p.m., while David-Pitts was setting the fire in the sally-port, a group of
approximately ten other individuals were attempting to barricade the above-referenced
second, standard size door in an apparent effort to prevent officers who were inside of the
precinct from exiting through the door. This door is located in the sally-port area within
approximately 30-40 feet from where David-Pitts set the fire. These individuals were
dressed in all black clothing, black protective head gear or hats, and some of them had
gas masks on and/or were carrying black umbrellas used for cover. These individuals
smashed the exterior card reader to the door, used a metal rod to barricade the door shut,
and used a canister of rapidly drying liquid cement in an attempt to strengthen the
barricade and seal the door shut. Officers inside of the precinct were eventually able to
force this door open when they exited the precinct to extinguish the fire, as described
above.

Additional surveillance camera footage shows that between 11:37 p.m. and

11:42 p.m., while all of the above described activities were ongoing, a few other
individuals set a second fire just around the corner from the sally-port, against the
adjacent wall of the East Precinct. These individuals broke through a chain link fence
that was protecting the East Precinct, and used garbage bags and other debris to start the
fire against the building. These individuals were similarly dressed in full black clothing

COMPLAINT FOR VIOLATIONS - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 8 of 10

and also had black protective head gear or hats, gas masks, and/or black umbrellas. By
approximately 11:43 p.m., the flames of this second fire reached up to 10-15 feet in
height. Some of the same SPD officers who forced open the barricaded door in the sally-
port used fire extinguishers to mitigate the fire, and the Seattle Fire Department
ultimately responded to put out the fire.

A further review of surveillance camera footage reveals that between 11:31 p.m.
and 11:42 p.m., David-Pitts had multiple interactions with various individuals who were
dressed in all black, many of whom also had protective head gear or hats, gas masks,
and/or black umbrellas, as described above. David-Pitts can been seen walking alongside
some of these individuals and speaking with some of them at various times during the
footage. As described above, some of these same individuals entered the sally-port along
with David-Pitts as he set the fire. In addition, at 11:35 p.m., David-Pitts appears to
assist some of these individuals in breaking into the chain link fence inside of which the
second fire was set.

After the fire against the sally-port garage door was extinguished, investigators
were able to inspect the area for fire damage. The structure of the garage door had
obvious burn damage, including charring, smoke damage, and flame damage. There was
also soot and hot vapor damage on and around the garage door.

C. Arrest of David-Pitts for the Arson.

SPD patrol officers responded to the East Precinct in an effort to maintain public
safety. At 12:21 p.m., officers observed David-Pitts in the crowd wearing the distinctive
pink camouflage pants. David-Pitts was standing on a street corner yelling obscenities at
the officers. The officers confirmed over police radio that there was probable cause to
arrest David-Pitts for the arson, and after receiving confirmation they placed him under
arrest.

Officers read David-Pitts his Miranda rights, and David-Pitts verbally
acknowledged he understood those rights. David-Pitts told one of the arresting officers
that he had just arrived in Seattle from Alaska to observe the demonstrations. When

COMPLAINT FOR VIOLATIONS - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NM NM Ww BO BD BRD BRD ORD ORD OOO me ee
oOo aT DH wn fF WwW HO KH Co DO DOA HD nA fF WY LY KS CO

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 9 of 10

asked if he had set the fire, David-Pitts denied having done so. At the time of his arrest,
David-Pitts was wearing the same clothing items as the arsonist depicted on the
surveillance video footage, including pink camouflage pants, a long sleeve black shirt, a
white bandana over his head, and a blue backpack.

At approximately 2:37 a.m., I interviewed David-Pitts along with Detective Scott
Kawahara, who works on the SPD Arson and Bomb Squad. The interview was audio
recorded and took place inside of the East Precinct. At the outset of the interview,
Detective Kawahara read David-Pitts his Miranda rights. David-Pitts acknowledged that
he understood his rights and agreed to speak with us about the events leading to his
arrest. David-Pitts explained that he was from Alaska and flew to Seattle three days prior
to the arson, for the purpose of observing and participating in the ongoing protests.
David-Pitts stated that he learned about the specific protest on August 24, 2020, through
the social media application Instagram.

During the interview, David-Pitts admitted that he set the fire in the sally-port of
the East Precinct. At one point during the interview, I specifically asked him: “You
started the fire by the big blue garage door, correct?” David-Pitts replied, “Literally,
right there.” David-Pitts later admitted, “My dumb ass, at first, did lie like a stupid ass,”
referring to the fact that when he was arrested earlier that night, he had initially falsely
denied setting the fire. David-Pitts explained that he started the fire with a lighter that
someone provided to him during the protest.

During the interview, David-Pitts explained that he and others with whom he is
close have had bad experiences with police. He stated that as the protest went on, “My
stupid ass got angry. So that’s exactly why I was acting the way I did. I’m accountable.”
Later in the interview, David-Pitts stated that when the protestors approached the door of
the East Precinct, “I’m like, ah damn, that’s where it fucked up. And then, snap, my
angry ass got just, you know, and then it’s like you just feed the literal fucking fire.”

//
/I

COMPLAINT FOR VIOLATIONS - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © TDD wn F&F WY HY

NY NN NY NN NNR NR
ao aH wm fF WN KF COO OHA Dn fF WY KF OS

 

 

Case 2:20-mj-00547-PLM Document1 Filed 08/27/20 Page 10 of 10

CONCLUSION
Based on the foregoing, I respectfully submit that there is probable cause to

believe that DESMOND DAVID-PITTS committed the above-referenced offense.

MICHAEL J. COLLIER
Special Agent, ATF

 

The above agent provided a sworn statement attesting to the truth of the contents
of the foregoing affidavit on the 27" day of August, 2020. Based on the Complaint and
the sworn statement, the Court hereby finds that there is probable cause to believe the

Defendant committed the offense set forth in the Complaint.

hore Dorrit

MARY ALICE THEILER
United States Magistrate Judge

COMPLAINT FOR VIOLATIONS - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
